
      
        DEPARTMENT OF HOMELAND SECURITY
        Federal Emergency Management Agency
        44 CFR Part 67
        [Docket ID FEMA-2014-0002; Internal Agency Docket No. FEMA-B-1323]
        Proposed Flood Hazard Determinations for Prince George's County, Maryland, and Incorporated Areas
        
          AGENCY:
          Federal Emergency Management Agency, DHS.
        
        
          ACTION:
          Proposed Notice; withdrawal.
        
        
          SUMMARY:
          The Federal Emergency Management Agency (FEMA) is withdrawing its proposed notice concerning proposed flood hazard determinations, which may include the addition or modification of any Base Flood Elevation, base flood depth, Special Flood Hazard Area boundary or zone designation, or regulatory floodway on the Flood Insurance Rate Maps, and where applicable, in the supporting Flood Insurance Study reports for Prince George's County, Maryland, and Incorporated Areas.
        
        
          DATES:
          This withdrawal is effective April 29, 2014.
        
        
          ADDRESSES:

          You may submit comments, identified by Docket No. FEMA-B-1323, to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street SW., Washington, DC 20472, (202) 646-4064, or (email) Luis.Rodriguez3@fema.dhs.gov.
          
        
        
          FOR FURTHER INFORMATION CONTACT:

          Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street SW., Washington, DC 20472, (202) 646-4064, or (email) Luis.Rodriguez3@fema.dhs.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        On June 17, 2013, FEMA published a proposed notice at 78 FR 36213, proposing flood hazard determinations in Prince George's County, Maryland. FEMA is withdrawing the proposed notice.
        
          Authority: 
          42 U.S.C. 4104; 44 CFR 67.4.
        
        
          Dated: April 14, 2014.
          Roy E. Wright,
          Deputy Associate Administrator for Mitigation, Department of Homeland Security, Federal Emergency Management Agency.
        
      
      [FR Doc. 2014-09743 Filed 4-28-14; 8:45 am]
      BILLING CODE 9110-12-P
    
  